Citation Nr: 1715765	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  09-05 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure during service and to include as secondary to diabetes mellitus, type II.

2.  Entitlement to service connection for end-stage renal disease, to include as secondary to herbicide exposure during service and to include as secondary to claimed diabetes mellitus, type II, and/or hypertension.  


REPRESENTATION

Veteran represented by:	William M. Mejias-Cortez, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from February 1964 to February 1966, to include service in the Republic of Vietnam as indicated on the Veteran's DD Form 214.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and December 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for hypertension and kidney disease, respectively.  The Veteran timely appealed those issues.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This case was initially before the Board in September 2011, at which time the Board denied service connection for skin and gout disabilities, and also denied reopening service connection for hemorrhoids.  Those decisions are final and the issues will therefore not be addressed in this decision.

The Board also remanded the kidney and hypertension claims for additional development in September 2011 and July 2014.  The case has been returned to the Board at this time for further appellate review.  The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

The Board notes that the Veteran has continued to raise the diabetes issue throughout the appeal, as a secondary issue, despite being denied service connection for having no current diabetes disability in a June 2009 rating decision.  Regardless, as the Veteran is still asserting that his claimed disorders are due to diabetes mellitus-which would be presumed as due to his tentatively conceded herbicide exposure, as discussed below-the Board finds that the record raises the issue.  Thus, the issue of whether new and material evidence has been received with respect to a claim of service connection for diabetes mellitus, type II, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (2016) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 19.9(b) (2016) (continuing to provide for Board referral of unadjudicated claims).


REMAND

Initially, this case was remanded solely to obtain private treatment records; those records were obtained and have been translated into English.  However, during the remand, as noted in the September 2016 supplemental statement of the case, the AOJ also reviewed VA treatment records from the San Juan VA Medical Center from October 2007 through August 2016.  VA treatment records from October 2007 through February 2010 only have been associated with the claims file.  The Board further notes that while the Veteran's service treatment records have been obtained, it does not appear that his service personnel records-which would corroborate his service in the Republic of Vietnam-have not been obtained.  

Consequently, there are outstanding VA treatment and service records that must be obtained and a remand of this case is necessary for such to be accomplished.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Regardless, VA conceded exposure to herbicides in the 2008 rating decisions based on a notation of three months of service in the Republic of Vietnam on his Form DD-214; as noted above, no corroboration of such service appears to have been completed.  For purposes of this remand, the Board will presume exposure to Agent Orange as a result of Vietnam service, pending receipt of the Veteran's service personnel records.  See 38 C.F.R. § 3.307(a)(6)(iii) (2016).  

The Veteran has asserted that his hypertension and end-stage renal disease are the result of his herbicide exposure during service; no VA examination has been afforded to him in order to obtain a medical opinion regarding that presumed exposure. VA must provide an examination with regard to claims for disability compensation when there is competent evidence of disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Court has held in multiple memorandum decisions that VA's acknowledgment in the Federal Register that there is "limited or suggestive evidence," see 79 Fed. Reg. 20308, 20310 (Apr. 11, 2014), of an association between Agent Orange exposure and hypertension was relevant to the question of whether a VA exam was warranted in connection with a claim for service connection for this disability and the failure to discuss the Federal Register NAS findings rendered the Board's reasons or bases inadequate, warranting vacatur and remand.  See Clark v. Shinseki, No. 12-2667, 2013 WL 6729512 (Vet. App. Dec. 20, 2013); Rodela v. Shinseki, No. 12-2894, 2013 WL 6184952 (Vet. App. Nov. 27, 2013); King v. Shinseki, No. 12-2893, 2013 WL 5428781 (Vet. App. Sept. 30, 2013); Allsopp v. Shinseki, No. 12-1847 (Vet. App. Aug. 27, 2013).  In these circumstances, a remand for VA examinations to determine whether the Veteran's hypertension and end stage renal disease are related to his presumed Agent Orange exposure warranted.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain through official sources any of the Veteran's service treatment and personnel records that are not currently associated with the claims file.  If any further records cannot be obtained and further attempts would be futile, such should be noted in the claims file with a memorandum of unavailability and the Veteran should be notified thereof.

2.  Obtain any and all VA treatment records from the San Juan VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his hypertension and end-stage renal disease, which is not already of record, to include any ongoing treatment with Atlantis.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Schedule the Veteran for a VA examination in order to determine whether the Veteran's hypertension is due to his military service or his diabetes (which at this time is not service connected).  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should state whether the Veteran has hypertension.  Then, the examiner must opine as to whether hypertension at least as likely as not (50 percent or greater probability) began in or is otherwise the result of his military service, to include exposure to herbicide agents therein.  

Specifically, the examiner should consider and address any noted blood pressure readings in service or within one year after discharge therefrom and discuss whether any elevated readings are initial manifestations of the Veteran's hypertension which was later diagnosed after discharge from service.  

For purposes of this examination, the examiner is to take as conclusive fact that the Veteran was exposed to herbicides during military service; the examiner is also reminded that an opinion merely stating that hypertension is not on the list of presumptive diseases is not an adequate opinion regarding whether the Veteran's hypertension is due to his herbicide exposure during military service.  

Next, the examiner should opine whether the Veteran's hypertension was at least as likely as not (a) caused by; or (b) aggravated by the Veteran's diabetes mellitus.  

If aggravation of the Veteran's hypertension by his diabetes is found, the examiner must attempt to establish a baseline level of severity of his hypertension prior to aggravation by diabetes mellitus.

The examiner should also address of the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  The examiner should also address any other pertinent evidence of record, as appropriate.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

5.  Schedule the Veteran for a VA examination in order to determine whether the Veteran's end-stage renal disease is due to his military service or his diabetes or hypertension (which at this time are not service connected).  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should state whether the Veteran has end-stage renal disease.  Then, the examiner must opine as to whether end-stage renal disease at least as likely as not (50 percent or greater probability) began in or are otherwise the result of his military service, to include exposure to herbicide agents therein.  

For purposes of this examination, the examiner is to take as conclusive fact that the Veteran was exposed to herbicides during military service; the examiner is also reminded that an opinion merely stating that end-stage renal disease is not on the list of presumptive diseases is not an adequate opinion regarding whether the Veteran's end-stage renal disease is due to his herbicide exposure during military service.  

Next, the examiner should opine whether the Veteran's end-stage renal disease at least as likely as not (a) caused by; or (b) aggravated by hypertension and/or diabetes mellitus.  

If aggravation of the Veteran's end-stage renal disease by his either his hypertension or diabetes is found, the examiner must attempt to establish a baseline level of severity of his end-stage renal disease prior to aggravation by the claimed disorder.

The examiner should also address of the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  The examiner should also address any other pertinent evidence of record, as appropriate.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

6.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for hypertension and end-stage renal disease.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

